—Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to Tax Law § 2016) to review a determination of the Tax Appeals Tribunal which sustained a personal income tax assessment imposed under Tax Law article 22.
The Tax Appeals Tribunal dismissed petitioner’s exception to a determination of an Administrative Law Judge (hereinafter ALJ) as untimely. The ALJ’s decision had, inter alia, ruled that petitioner was subject to personal income tax for his distributive share of partnership income. The Tribunal did not address the merits of petitioner’s exception but limited itself solely to the procedural issue. In commencing this proceeding, petitioner’s arguments all pertain to the merits of the ALJ’s decision. Because petitioner has not made a single argument concerning the Tribunal’s decision on the issue of timeliness, the Tribunal’s decision should be upheld.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.